Owen, J.
Sec. .1038, Stats., provides — sub. (3) — that “Personal property owned by any religious, scientific, literary, educational or benevolent association, . . . and the real *210property necessary for the location and convenience of the buildings of such association and embracing the same, not exceeding ten acres,” is exempt from taxation. Appellant claims that it is a benevolent institution. Exemption from taxation of property devoted to charity or benevolent purposes is made on the ground that such institutions perform services for the public and, to some extent at least, relieve the state from expense.
“The benevolent purposes of such an organization as the statute contemplates are, in a measure, akin to charitable purposes, in that they bestow benefits through their efforts and means on either its members or the public by assisting the needy or promoting some benefaction by advancing and supporting agencies of a beneficial public nature.” Green Bay Lodge v. Green Bay, 122 Wis. 452, 458, 100 N. W. 837.
In that case exemption was denied the Elks clubhouse because, it was said:
“While some of the aims of the order are the promotion of benevolence and charity, it is the avowed and obvious purpose of the order to maintain this clubhouse as a suitable place for the members and their families to cpngregate for entertainment, amusement, and to provide refreshments. The bestowal of these privileges and benefits is not of a benevolent or charitable character. These privileges and benefits which every person may secure for himself and family for a consideration, according to his tastes, wishes, and means and which the members of this lodge thus provide by co-operation as a body for their mutual advantage, are not of a benevolent character, and serve no such purpose.”
The Baraca Glut seems to maintain the premises in question as a home for its itinerant members and those with no fixed place of abode in the city. Booms are maintained which are rented to nonmembers only when they are not desired by members. A restaurant or café is operated which the public is invited to patronize. There is no evidence that either rooms or meals are furnished at reduced rates, or that such service is confined to the poor and needy, or that any *211one benefits by these activities. Upwards of $1,000 was expended by the club between the time it started and the time of trial. The record discloses fully and in detail the purposes of these expenditures, from which it appears that substantially the entire sum was dispensed for expenses of maintenance, restaurant supplies, club furniture, club comforts, and in liquidation of the clubhouse debt.
Bible studies and religious observances on the part of the occupants of the club were shown, but they were such as usually prevail in religious homes, and simply mark the natural and to be expected inclinations of the members of a religious club and constitute an attraction for new members of similar tastes. Besides, appellant is not claiming exemption on the ground that it is a religious institution.
■ The activities of the club that may be characterized as benevolent seem to have consisted in securing positions for a few young men and in the furnishing of an inconsequential number of free meals. This is wholly insufficient to give it the cast of a benevolent society. The pervading and dominant purpose of the club was to furnish a home and a meeting place for the members of the Sunday school class; to maintain interest in the work of the class, and to facilitate the acquiring of new members thereof.
That the purposes of the club are laudable and its influence wholesome there can be no doubt. But statutes exempting property from taxation are not to be enlarged by construction. Taxation is the rule and exemption the exception. He who claims exemption must bring himself within the terms of the exception. We do not regard this as a doubtful or border-line case, and deem it unnecessary to refine upon the character of a benevolent association within the meaning of this statute.
Appellant cites the case of St. Joseph's H. Asso. v. Ashland Co. 96 Wis. 636, 72 N. W. 43, and numerous decisions from other states holding the property of Young Men’s *212Christian Associations exempt under the statutes of such states. A most casual comparison reveals a wide and striking gap between tbe benevolent activities' of those associations and those of the Baraca Club, both in character and extent. They do not constitute authority for appellant’s contention. We are satisfied with the judgment of the lower court.
By the Court. — Judgment affirmed.